Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Roger Dale May, Appellant                             Appeal from the 5th District Court of Cass
                                                      County, Texas (Tr. Ct. No. 2018F00027).
No. 06-19-00005-CR         v.                         Memorandum Opinion delivered by Chief
                                                      Justice Morriss, Justice Burgess and Justice
The State of Texas, Appellee                          Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to show May pled
not true to the enhancement allegations. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Roger Dale May, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED JUNE 19, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk